Fourth Court of Appeals
                                    San Antonio, Texas
                                         January 27, 2021

                                       No. 04-21-00019-CV

  IN RE SAN ANTONIO ENTERPRISES, LLC D/B/A RIVER CITY NURSING HOME
      CARE CENTER AND CREATIVE SOLUTIONS IN HEALTHCARE, INC.,

                    From the 408th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2020CI19883
                          Honorable Angelica Jimenez, Judge Presiding


                                          ORDER

Sitting:         Luz Elena Chap, Justice
                 Beth Watkins, Justice
                 Liza A. Rodriguez, Justice

        Relators have filed a petition for writ of mandamus and motion for a temporary stay
pending final resolution of the petition for writ of mandamus. This court believes a serious
question concerning the mandamus relief sought requires further consideration. See TEX. R. APP.
P. 52.8(b). The respondent and the real parties in interest may file a response to the petition in
this court no later than February 10, 2021. Any such response must conform to Texas Rule of
Appellate Procedure 52.4.

     Relators’ request for temporary relief is GRANTED. The trial court proceedings are
STAYED pending final resolution of the petition for writ of mandamus.



           It is so ORDERED on January, 2021.

                                                            PER CURIAM



           ATTESTED TO: ______________________________
                        MICHAEL A. CRUZ, Clerk of Court